Clifford F. Brown, J.,
concurring. I concur in the judgment of this court and the analysis of the facts which results in affirmance of the court of appeals’ denial of a writ of mandamus to relator. Our decision properly causes the Industrial Commission’s award of fifteen percent permanent partial disability to stand undisturbed.
The award by the commission is based upon credible, reliable evidence. Thus, we do not need the crutch of the “some evidence” rule, State, ex rel. Allerton, v. Indus. Comm. (1982), 69 Ohio St. 2d 396 [23 O.O.3d 358], as set forth in the second sentence of the per curiam opinion to support the commission award and the court of appeals’ decision in accord therewith. I have often asserted that the “some evidence” standard should bé rejected because it is a meaningless rubberstamp used to validate unjust decisions of the Industrial Commission and is an abdication of the judicial function to the commission. State, ex rel. Allerton, v. Indus. Comm., supra, dissenting opinion at page 400. Instead we should adopt a rule of meaningful judicial review of commission awards, in harmony with the standards of judicial review of other administrative agency decisions, as explained in State, ex rel. Teece, v. Indus. Comm. (1981), 68 Ohio St. 2d 165 [22 O.O.3d 400], dissenting opinion at page 174. That rule should be as follows:
“Where the record before the Industrial Commission contains reliable, *150probative and substantial evidence in accordance with the law to support a factual finding and determination that a relator is disabled to the extent determined by the commission, the relator will not be afforded relief in an action for mandamus to obtain an award greater than that determined by the commission.”
For further analysis and criticism of the some evidence rule, see, also, State, ex rel. Paragon, v. Indus. Comm. (1983), 5 Ohio St. 3d 72, concurring opinion at page 77; State, ex rel. Taylor, v. Indus. Comm. (1983), 5 Ohio St. 3d 212, concurring opinion at page 213; State, ex rel. GF Business Equipment Inc., v. Indus. Comm. (1982), 2 Ohio St. 3d 86, concurring opinion at page 88; State, ex rel. Kilburn, v. Indus. Comm. (1982), 1 Ohio St. 3d 103, dissenting opinion at page 106; State, ex rel. Questor Corp., v. Indus. Comm. (1982), 70 Ohio St. 2d 240 [24 O.O.3d 334], concurring opinion at page 242; State, ex rel. Ohio Precision Castings, v. Bohman (1982), 69 Ohio St. 2d 391 [23 O.O.3d 256], concurring opinion at page 395; State, ex rel. Peeples, v. Farley Paving Co. (1981), 66 Ohio St. 2d 106 [20 O.O.3d 96], concurring opinion at page 109; State, ex rel. Manley, v. Indus. Comm. (1981), 66 Ohio St. 2d 40 [20 O.O.3d 25], dissenting opinion at pages 43-44.